DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (USPUB 2016/0338212).

As to Claim 1, Schmidt discloses a housing comprising: which has a shaped receiving compartment for receiving a stored energy source in the housing interior; a connection option for supplying power to an electronic device connected to the stored energy source; a main body; and a closure part movably attached to the main body; wherein the main body is configured to be removably mounted on a mounting surface; when the main body is mounted on the mounting surface and said closure part is open, there is an access opening to the receiving compartment to allow removal of the stored energy source and insertion of a replacement stored energy source via the access opening; the housing includes a retaining device for removably attaching the stored energy source to the retaining device; and the retaining device is configured so the stored energy source can be removed from the retaining device in a direction away from the mounting surface and can be attached to the retaining device in a counter-direction towards the mounting surface (Paragraphs  3-4, 27, 38-52).
As to Claim 2, Schmidt discloses the housing as claimed in claim 1, wherein: the closure part is connected to the main body via a joint; the closure part pivots about a pivoting axis of the joint; the axis runs parallel to the mounting surface; and pivoting the closure part exposes the access opening to the receiving compartment (Paragraphs  3-4, 27, 38-52).
As to Claim 5, Schmidt discloses the housing as claimed in claim 1, wherein: a wireless module is permanently installed as an electronic device in the housing interior; the wireless module is connected to the stored energy source via a connection/contacting element for the purpose of supplying power when the removably attachable stored energy source is installed; or the electronic device comprises a wireless module and the wireless module together with the stored energy source form a structural unit for removably attaching to the retaining device as a connection option of the housing (Paragraphs  3-4, 27, 38-52).
As to Claim 6, Schmidt discloses the housing as claimed in claim 2, wherein: the main body at its end opposite the mounting surface forms a connection base as a connection option for supplying power to the electronic device and for removable attachment of the electronic device to the connection base; and the connection base comprises an integral part of the main body or of the closure part movably attached to the main body (Paragraphs  3-4, 27, 38-52).
As to Claim 7, Schmidt discloses the housing as claimed in claim 6, wherein the electronic device comprises at least one of: a hazard detector, an optical alarm device, an acoustic alarm device, or a motion detector (Paragraphs  3-4, 27, 38-52).
As to Claim 8, Schmidt discloses the housing as claimed in claim 7, wherein: the connection base comprises an activating means; the activating means activates a monitoring contact of a hazard detector removably installed on the connection base only if said hazard detector is installed in a final position that is prescribed for correct operation of the hazard detector (Paragraphs  3-4, 27, 38-52).
As to Claim 9, Schmidt discloses the housing as claimed in claim 6, wherein: the housing comprises an electrical connection terminal for connection to an external line; the connection base comprises first electrical contacts connected via a connection line arranged in the housing and flexible to the electrical connection terminal; the first electrical contacts are so arranged as to contact with first electrical mating contacts of an electronic device installed on the connection base (Figure 4A-B)
As to Claim 10, Schmidt discloses the housing as claimed in claim 7, wherein: the connection base formed in the main body includes first electrical contacts arranged to contact with first electrical mating contacts of a hazard detector removably installed on the connection base; the main body allows the housing to be removably mounted on a detector socket as a mounting surface; the detector socket is configured to be secured to a ceiling and connected to a detector line and comprises second electrical contacts; and the main body comprises second electrical mating contacts arranged as to contact with the second electrical contacts after the housing has been removably mounted on the detector socket (Figures Paragraphs  3-4, 27, 38-52).
As to Claim 15, Schmidt discloses a wireless hazard detector comprising: a housing comprising: a shaped receiving compartment for receiving a stored energy source in the housing interior; a connection option for supplying power to an electronic device connected to the stored energy source; a main body; and a closure part movably attached to the main body; wherein the main body is configured to be removably mounted on a mounting surface; when the main body is mounted on the mounting surface and said closure part is open, there is an access opening to the receiving compartment to allow removal of the stored energy source and insertion of a replacement stored energy source via the access opening; the housing includes a retaining device for removably attaching the stored energy source to the retaining device; and the retaining device is configured so the stored energy source can be removed from the retaining device in a direction away from the mounting surface and can be attached to the retaining device in a counter-direction towards the mounting surface; a wireless hazard detector; wherein the main body of the housing is configured to be mounted on a mounting surface; wherein the closure part is movably attached relative to the main body and comprises a floor element of a detector head of the wireless hazard detector; the electronic device connected to the stored energy source for its power supply; the detector head is connected via a battery line to a connection element in the main body so the detector head is electrically connected to the stored energy source for power after installation of the stored energy source in the receiving compartment of the main body (Paragraphs  3-4, 27, 38-52).
As to Claim 16, Schmidt discloses the wireless hazard detector as claimed in claim 15, further comprising an electrical buffer store in the wireless hazard detector for electrical buffering of the power supply to the detector head during replacement of the stored energy source (Paragraphs  3-4, 27, 38-52).
Allowable Subject Matter
Claims 3-4, 11-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859